—Application by the appellant for a writ of error coram nobis to vacate, on the *332ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 2, 1998 (People v Eckert, 248 AD2d 400), affirming a judgment of the County Court, Suffolk County, rendered October 6, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Santucci, Goldstein and McGinity, JJ., concur.